 USDC IN/ND case 2:20-cv-00067-TLS-JPK document 1 filed 02/17/20 page 1 of 6




                           THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION


CONSTRUCTION WORKERS PENSION TRUST                          )
FUND LAKE COUNTY AND VICINITY,                              )
                                                            )
                                      Plaintiff,            )
                      v.                                    )
                                                            )
THE LANE CONSTRUCTION CORPORATION,                          )
                                                            )
                                      Defendant.            )



                                       COMPLAINT

      Plaintiff, CONSTRUCTION WORKERS PENSION TRUST FUND LAKE COUNTY
AND VICINITY, by and through their Attorneys, Aaron A. Koonce of the Law Office of Aaron
A. Koonce, P.C., and Robert B. Greenberg and Matthew S. Jarka, of Asher, Gittler & D’Alba,
Ltd., complaining of the Defendant, THE LANE CONSTRUCTION CORPORATION, as
follows:
                                            COUNT I
       1.      This action is brought under the provisions of Sections 502 (a)(3) and (g)(2) and
Section 515 of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.,
Secs. 1132(g)(2), (a)(3), and 1145.


       2.      Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of
ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:

       Where an action under this subchapter is brought in a district court of the United
       States, it may be brought in the district where the plan is administered, where the
       breach took place, or where a defendant resides or may be found, and process may
       be served in any other district where a defendant resides or may be found.
 USDC IN/ND case 2:20-cv-00067-TLS-JPK document 1 filed 02/17/20 page 2 of 6




         3.     The CONSTRUCTION WORKERS PENSION TRUST FUND LAKE COUNTY
AND VICINITY (“Fund”) has been established pursuant to collective bargaining agreements
heretofore entered into between CONSTRUCTION WORKERS, (“Union”) and Defendant, and
the Fund is maintained and administered in accordance with and pursuant to the provisions of
Section 302(c)(5) of the National Labor Relations Act, as amended, ERISA and other applicable
federal law and the Fund is administered pursuant to the terms and provisions of a certain
Restated Agreement and Declaration of Trust (“Trust Agreement”).


         4. The Fund office is located at 2111 West Lincoln Highway (Route 30), Merrillville,
Indiana 46410, and the Fund is administered in the Northern District of Indiana.


         5.     As provided in the Trust Agreement, Plaintiff is required to receive, hold and
manage all monies required to be contributed to the Fund in accordance with the provisions of
the then applicable Collective Bargaining Agreement for the uses and purposes set forth in the
Trust Agreement.


         6.     Defendant is an employer engaged in an industry affecting commerce and
maintains its principal place of business at 90 Fieldstone Court, Cheshire, Connecticut, 06410.


         7.     Defendant employs or has employed persons represented for collective bargaining
purposes by the Union and agreed to be bound by the Collective Bargaining Agreement or
agreements referred to herein, by the terms of which Defendant was required to contribute to the
Funds.


         8.     That from September 1, 2016 through December 31, 2019, Defendant has
employed, and will continue in the future to employ, diverse number of individuals which are
unknown to Plaintiff but are known to Defendant on whose behalf Defendant has failed to report
and remit contributions.

                                                 2
 USDC IN/ND case 2:20-cv-00067-TLS-JPK document 1 filed 02/17/20 page 3 of 6




       9.      Plaintiff is entitled to an accounting from Defendant, said accounting to state the
number of individuals regularly employed by Defendant, including those regularly employed on
a part-time basis, and the length of time all said individuals were employed by Defendant for the
period September 1, 2016, through December 31, 2019.


       10.     Plaintiff, in its behalf, and on behalf of all employees for whose benefit the Funds
were established, have requested Defendant to submit its books and records for an audit as
provided for in the Funds’ Trust Agreement, which is incorporated into the Bargaining
Agreement, but Defendant has refused and failed to perform as herein alleged.


       11.     Plaintiff is without an adequate remedy at law and will suffer immediate,
continuing and irreconcilable injury and damage unless Defendant is ordered to specifically
perform all of his obligations required under the Collective Bargaining Agreement and the Trust
Agreement, and is restrained from continuing to refuse to perform as thereunder required.


       WHEREFORE, Plaintiff prays:


       (a)     That Defendant be compelled to produce such books and records as are required
               by Plaintiff’s auditors, and to pay to Plaintiff any amounts found due and owing
               in accordance with the applicable provisions of its Collective Bargaining
               Agreement.


       (b)     That Defendant be compelled to account to Plaintiff for contributions due as
               aforesaid and to pay to Plaintiff any amount found due and owing in accordance
               with the applicable provisions of its Collective Bargaining Agreement.


       (c)     That Plaintiff be awarded its costs, including reasonable attorney's fees


                                                 3
 USDC IN/ND case 2:20-cv-00067-TLS-JPK document 1 filed 02/17/20 page 4 of 6




                incurred in the prosecution of this action as provided in the Collective Bargaining
                Agreement and under the applicable provisions of ERISA, as amended.


        (d)     That interest and/or liquidated damages be assessed against Defendant as
                provided in the Collective Bargaining Agreement and the applicable provisions of
                ERISA, as amended.


        (e)     For such other and further relief as the Court may determine just and proper.


                                                COUNT II
        12.     Plaintiff incorporates by reference the facts alleged in paragraphs 1-8 of Count I
as set out in full herein.


        13.     That from September 1, 2016 through December 31, 2019 Defendant has
Employed and will continue in the future to employ, a diverse number of individuals who are
unknown to Plaintiff but are known to Defendant on whose behalf Defendant has failed to report
and remit contributions.


        14.     Plaintiff is without an adequate remedy at law and will suffer immediate,
continuing and irreconcilable injury and damage unless Defendant is ordered to specifically
perform all of its obligations required under the Collective Bargaining Agreement and the Trust
Agreement, and is restrained from continuing to refuse to perform as thereunder required.


        15.     Defendant’s failure to pay in a timely manner is a violation of the Collective
Bargaining Agreement and the Trust Agreement. Plaintiff, therefore seeks enforcement of these
provisions pursuant to Section 502(a)(3),(b)(ii) and Section 301(a) of the Labor Management
Relations Act of 1947, as amended, 29 U.S.C., Sec. 185(a).




                                                 4
 USDC IN/ND case 2:20-cv-00067-TLS-JPK document 1 filed 02/17/20 page 5 of 6




       16.     For the period October 1, 2019 through December 31, 2019, Defendant has failed
to remit its fringe benefit contributions and there is now due Plaintiff and estimated amount of
$25,000.00.


       17.     Plaintiff has repeatedly requested payment from Defendant as a result of the
Defendant’s failure to remit proper payments and Defendant has failed or refused to tender
payments therefor.


       WHEREFORE, Plaintiff prays:


       (a)     That judgment enter in favor of Plaintiff and against Defendant in the estimated
               sum of TWENTY-FIVE THOUSAND DOLLARS and 00/100 ($25,000.00) or
               for such an amount as determined by audit of Defendant’s records for deficiencies
               in its contribution obligation, liquidated damages and interest due as aforesaid in
               accordance with the applicable provisions of the Collective Bargaining
               Agreement.


       (b)     That Plaintiff be awarded its costs, including reasonable attorney’s fees incurred
               in the prosecution of this action as provided in the Collective Bargaining
               Agreement and under the applicable provisions of ERISA, as amended.


       (c)     That interest and/or liquidated damages be assessed against Defendant as
               provided in the Collective Bargaining Agreement and the applicable provisions of
               ERISA, as amended.


       (d)     That Defendant be specifically ordered to furnish to Plaintiff required monthly
               contribution reports and payments due thereafter and to continue to perform all
               obligations on Defendant’s part according to the terms and conditions of its
               Collective Bargaining Agreement.
                                                 5
USDC IN/ND case 2:20-cv-00067-TLS-JPK document 1 filed 02/17/20 page 6 of 6




    (e)    For such other further relief as the Court may determine just and proper.


    Respectfully submitted,
                                         /s/ Aaron A. Koonce
                                         Law Office of Aaron A. Koonce, P.C.
                                         9013 Indianapolis Blvd.
                                         Highland, IN 46322
                                         (219) 838-9200 (Office)
                                         (219) 972-7110 (Fax)
                                         Indiana Attorney No.: 31749-45

                                         /s/ Robert B. Greenberg
                                         Asher, Gittler & D'Alba, Ltd.
                                         200 West Jackson Boulevard, Suite 720
                                         Chicago, Illinois 60606
                                         (312) 263-1500
                                         Fax: (312) 263-1520
                                         rbg@ulaw.com
                                         IL ARDC#: 01047558

                                         /s/ Matthew S. Jarka
                                         Asher, Gittler & D'Alba, Ltd.
                                         200 West Jackson Boulevard, Suite 720
                                         Chicago, Illinois 60606
                                         (312) 263-1500
                                         Fax: (312) 263-1520
                                         rbg@ulaw.com
                                         IL ARDC#: 6322603




                                            6
